Reasons for Allowance
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art discloses several claimed limitations, none of the references disclose: a remotely operated pneumatic manipulator based on Kinect, comprising PWM (Pulse Width Modulation) piezoelectric pneumatic ratio valve, pneumatic triad air compressor, artificial muscle, spring, wherein the Kinect sensor is provided on one side of the finger joint, a camera module of the Kinect sensor is faced to the finger joint, input/output interface of the Kinect sensor is electrically connected to the computer, input interface of the embedded board is electrically connected to the computer. and output interface of the  embedded board is electrically connected to one end of proportional amplifier of the PWM piezoelectric pneumatic ratio valve, the PWM piezoelectric pneumatic ratio valve adopts a three position five-way valve, pneumatic input interface of the PWM piezoelectric pneumatic ratio valve is connected to the pneumatic triad by tube, input interface of the pneumatic triad is connected to the air compressor, the artificial muscle adopts pneumatic muscle, pneumatic output interface of the PWM piezoelectric pneumatic ratio valve is connected to the artificial muscle by flexible pipe, the other end of the artificial muscle is connected to the finger joint of the manipulator by rope, the spring is arranged in internal groove of the finger joint, two ends of the spring are connected to and fixed with a convex in the groove by compression, each finger joint is independently arranged, and each finger joint is correspondingly equipped with PWM piezoelectric pneumatic ratio valve, artificial muscle, and spring.
Claims 1-4 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miyazaki et al (US 2019/0099899); Lessing et al (US 2018/0207814); Chang et al (US 2017/0355084); Hamdi (US 2017/0144312).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664